Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive.
Applicant argues that Hatano (US 20170233004) does not disclose each and every element of claim 1. In particular, the newly amended limitations are not disclosed. That paragraph [0080] of Hatano, which was previously used to reject claim 3, the content of which has now been amended into claim 1, only discloses that an operation reaction force that makes it difficult to operate the steering wheel in the shift direction is generated depending on how much the vehicle M is shifted with respect to the target position K, which is the center position of the lane. Further, that Hatano does not disclose or suggest deviation suppression control is implemented based on a distance between i) a determination position existing on the line in the direction of travel and ii) the division line or the road boundary as recited in amended claim 1. Further, that Hatano does not disclose or suggest that the determination position should be close to the vehicle on the curve. Still further, Applicant argues that the determination position of claim 1 and the target position K of Hatano are completely different, Hatano’s target position K means the trajectory that the vehicle will travel in the future, which is set for 5 seconds every 0.1 seconds, whereas the determination position of claim 1 is a reference position for determining the distance from the division line or the road boundary. 
However, paragraph [0080] explicitly teaches the operation reaction force may be determined based on a difference between the current vehicle lateral position and a target vehicle lateral position. As such, this paragraph does not only disclose such an operation force, but also discloses setting the operation force based on vehicle position and a target vehicle position. This operation force is directly 
As such, this argument is unpersuasive. 
Applicant argues independent claims 8 and 9 recite similar elements to independent claim 1 and they are allowable for the same reasons. 
This argument is unpersuasive for the same reasons as given above. 
Applicant argues the dependent claims are allowable at least by virtue of their dependency on an allegedly allowable base claim. 
This argument is unpersuasive for the same reasons as given above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 7-9 are rejected under 35 U.S.C. 102(a) as being anticipated by Hatano (US 20170233004).
In regards to claim 1, Hatano teaches a vehicle control apparatus that controls a vehicle, comprising: (Fig 2)
a detector configured to detect at least one of a division line and a road boundary of a road; ([0052] map information includes information on center of lanes, boundaries of lanes, which is determined for at least the current lane using sensors and navigation system. Boundaries of lanes are either a division line or a road boundary, depending on the lane.)
a shape detector configured to detect a shape of the road; ([0052] type of road may be determined for example the curvature or each lane, merging and branching points.) and 
a controller configured to execute, based on a determination position in a direction of travel of the vehicle, lane departure suppression control to suppress the vehicle from departing from at least one of the division line and the road boundary, ([0060] action plan generating unit 116 selects travel mode for lane keeping.)
wherein the determination position is a reference position for determining a lateral distance which is a distance in a road width direction with respect to one of the division line and the road boundary, ([0080] operation reaction force may be determined based on a difference between the current vehicle lateral position and a target vehicle lateral position. This means the target position is a reference position with a lateral distance in the road width direction.)

in a case in which the shape of the road in the direction of travel of the vehicle is not a curve, the controller executes the lane departure suppression control based on a distance between i) a first determination position in the direction of travel of the vehicle and ii) one of the division line and the road boundary, ([0063] in constant speed traveling mode, target path is set by generating a plurality of target locations K at equal intervals, [0062] where the interval is determined as a function of vehicle speed and time, which provides a distance ahead of the vehicle for the target locations K. As long as the vehicle is traveling at a constant speed, the constant speed traveling mode may be used to generate a target speed, of which a non-curved road segment is merely a necessary case. [0080] operation reaction force may be determined based on a difference between the current vehicle lateral position and a target vehicle lateral position. [0053] lateral positions may be defined relative to one of the side ends of the lane, where side ends are either a division line or a road boundary.) and 
in a case in which the shape of the road in the direction of travel of the vehicle is the curve, the controller executes the lane departure suppression control based on a distance between i) a second determination position closer to the vehicle than the first determination position and ii) one of the division line and the road boundary. ([0064] when the vehicle is decelerating, target locations K become closer together. [0062] when traveling along a curve, target positions are shifted to align with the traveling path. As such, the combination of these traveling modes is a case of this disclosure in which the lane departure suppression is executed using closer target locations. [0080] operation reaction force may be determined based on a difference between the current vehicle lateral position and a target vehicle lateral position. [0053] lateral positions may be defined relative to one of the side ends of the lane, where side ends are either a division line or a road boundary.)

In regards to claim 2, Hatano teaches the apparatus according to claim 1, wherein the second determination position is a position that is increasingly closer to the vehicle as a curvature of the curve of the road increases. ([0064] when the vehicle is decelerating, target locations K become closer together. [0062] when traveling along a curve, target positions are shifted to align with the traveling path. It is conventional to slow down a vehicle when a curve is tighter and for a vehicle to perform safely this must happen, as such, deceleration is increased and the target locations K must become closer together when the curve is tighter.)

In regards to claim 4, Hatano teaches the apparatus according to claim 1, wherein in the lane departure suppression control with respect to the division line, the controller changes the determination position in accordance with the shape of the road, ([0065] when the curve mode is selected as the traveling mode, the expected target locations K are shifted to align with the shape of the road. As the traveling mode may be controlled based on either the division line or the road boundary, this limitation is merely a case of this disclosure.) and 
in the lane departure suppression control with respect to the road boundary, the controller does not change, regardless of the shape of the road, the determination position and maintains the determination position at a fixed position which is apart from the vehicle by a predetermined distance. ([0063] in the constant speed mode, a plurality of expected target locations K are generated at equal intervals. The constant speed mode may be determined based on either the road boundary or the division lines between lanes, as such this limitation is merely a case of this disclosure.)

In regards to claim 7, Hatano teaches a vehicle comprising a vehicle control apparatus defined in claim 1. ([0034] Vehicle M has vehicle control device.)

In regards to claim 8, Hatano teaches an operation method of a vehicle control apparatus that controls a vehicle (Fig 2, 7), the method comprising: 
detecting at least one of a division line and a road boundary of a road; ([0052] lane vehicle is traveling in is recognized, map information includes information on center of lanes, boundaries of lanes, which is determined for at least the current lane using sensors and navigation system. Boundaries of lanes are either a division line or a road boundary, depending on the lane. This must happen in a step before the method of Figure 7 begins.)
detecting a shape of the road; ([0052] type of road may be determined for example the curvature or each lane, merging and branching points. Must happen in a step before the method of Figure 7 begins.) and 
executing, based on a determination position in a direction of travel of the vehicle, lane departure suppression control to suppress the vehicle from departing from at least one of the division line and the road boundary, ([0060] action plan generating unit 116 selects travel mode for lane keeping. This must occur at least until the lane change event conditions are satisfied.)
wherein the determination position is a reference position for determining a lateral distance which is a distance in a road width direction with respect to one of the division line and the road boundary, ([0080] operation reaction force may be determined based on a difference between the current vehicle lateral position and a target vehicle lateral position. This means the target position is a reference position with a lateral distance in the road width direction.)
wherein in the executing, 
in a case in which the shape of the road in the direction of travel of the vehicle is not a curve, the lane departure suppression control is executed based on a distance between i) a first determination position in the direction of travel of the vehicle and ii) one of the division line and the road boundary, ([0063] in constant speed traveling mode, target path is set by generating a plurality of target locations K 
in a case in which the shape of the road in the direction of travel of the vehicle is the curve, the lane departure suppression control is executed based on a distance between i) a second determination position closer to the vehicle than the first determination position. ([0064] when the vehicle is decelerating, target locations K become closer together and ii) one of the division line and the road boundary. [0062] when traveling along a curve, target positions are shifted to align with the traveling path. As such, the combination of these traveling modes is a case of this disclosure in which the lane departure suppression is executed using closer target locations. [0080] operation reaction force may be determined based on a difference between the current vehicle lateral position and a target vehicle lateral position. [0053] lateral positions may be defined relative to one of the side ends of the lane, where side ends are either a division line or a road boundary.)

In regards to claim 9, Hatano teaches a non-transitory computer-readable storage medium storing a program for causing a computer to execute an operation method of a vehicle control apparatus that controls a vehicle, the method comprising: ([0050] storage unit 150 stores programs for executing vehicle control.)
detecting at least one of a division line and a road boundary of a road; ([0052] map information includes information on center of lanes, boundaries of lanes, which is determined for at least the 
detecting a shape of the road; ([0052] type of road may be determined for example the curvature or each lane, merging and branching points.) and 
executing, based on a determination position in a direction of travel of the vehicle, lane departure suppression control to suppress the vehicle from departing from at least one of the division line and the road boundary, ([0060] action plan generating unit 116 selects travel mode for lane keeping.)
wherein the determination position is a reference position for determining a lateral distance which is a distance in a road width direction with respect to one of the division line and the road boundary, ([0080] operation reaction force may be determined based on a difference between the current vehicle lateral position and a target vehicle lateral position. This means the target position is a reference position with a lateral distance in the road width direction.)
wherein in the executing, 
in a case in which the shape of the road in the direction of travel of the vehicle is not a curve, the lane departure suppression control is executed based on a distance between i) a first determination position in the direction of travel of the vehicle and ii) one of the division line and the road boundary, ([0063] in constant speed traveling mode, target path is set by generating a plurality of target locations K at equal intervals, [0062] where the interval is determined as a function of vehicle speed and time, which provides a distance ahead of the vehicle for the target locations K. As long as the vehicle is traveling at a constant speed, the constant speed traveling mode may be used to generate a target speed, of which a non-curved road segment is merely a necessary case. [0080] operation reaction force may be determined based on a difference between the current vehicle lateral position and a target 
in a case in which the shape of the road in the direction of travel of the vehicle is the curve, the lane departure suppression control is executed based on a distance between i) a second determination position closer to the vehicle than the first determination position. ([0064] when the vehicle is decelerating, target locations K become closer together and ii) one of the division line and the road boundary. [0062] when traveling along a curve, target positions are shifted to align with the traveling path. As such, the combination of these traveling modes is a case of this disclosure in which the lane departure suppression is executed using closer target locations. [0080] operation reaction force may be determined based on a difference between the current vehicle lateral position and a target vehicle lateral position. [0053] lateral positions may be defined relative to one of the side ends of the lane, where side ends are either a division line or a road boundary.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hatano in view of Oka (US 20180170378).
In regards to claim 5, Hatano teaches the apparatus according to claim 1, wherein the controller calculates a road width based on the division line. ([0052] road information includes the width of each lane. Road width is known to be the summed width of all lanes.)

However, Oka teaches lateral threshold A based at least in part on the width of the lane, that increases based upon a larger lane width ([0049]), and a target position of the own vehicle above the threshold ([0055]), then controls the vehicle to steer towards the target position ([0058], [0059]). This includes the case of a predetermined width of the road, which is the combination of lane widths, causing the target position to be closer to the vehicle. As the threshold position is based upon the lane width, and by extension the road width, there must be a road width and current position case that causes a threshold position and therefore target position that is closer to the vehicle than a previous or alternate target position. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the travel path generating system of Hatano by incorporating the teachings of Oka, such that the width of a lane, and thereby the road as well, is determined, used to determine a threshold lateral position, set a target lane position, and control the vehicle. This combination results in cases of the first target position being set closer to the vehicle when the current position is closer to the target position and in a constant speed traveling mode and the second target position set closer to the vehicle when the current position is closer to the target position and in a deceleration traveling mode and curve traveling mode. 
The motivation to do so is that, as acknowledged by Oka, such a modification improves the comfort of a driver by applying adequate control ([0007]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hatano in view of Ohmura (US 11173902).
In regards to claim 6, Hatano teaches the apparatus according to claim 1.
Hatano does not teach: further comprising: 
an oncoming vehicle detector configured to detect an oncoming vehicle, wherein the controller sets the first determination position and the second determination position of a case in which the oncoming vehicle is detected to be set to positions closer to the vehicle than the first determination position and the second determination position of a case in which the oncoming vehicle is not detected.
However, Ohmura teaches as the own vehicle approaches an obstacle, for example another vehicle that is either oncoming, stationary, or traveling in the same direction (Col 13 lines 15-22), the allowable upper limit of the speed of the own vehicle is controlled to decrease as the lateral distance and longitudinal distance between the own vehicle and the obstacle decreases (Col 12 lines 29-33). While shown by example as the obstacle traveling in the same direction, the speed distribution may be set based on a number of factors, including the direction of travel of the own vehicle and the direction of travel of the obstacle (Col 13 lines 15-22), and as such, the obstacle and vehicle need not travel in the same direction and may approach each other. The obstacle is detected and identified using a vehicle mounted camera (Col 13 lines 39-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the travel path generating system of Hatano by incorporating the teachings of Ohmura, such that an obstacle approaching mode is available as another traveling mode, in which the upper limit of the speed of the own vehicle is controlled such that the speed decreases as the lateral and longitudinal distance between the own vehicle and the obstacle decreases, and an obstacle may be identified using a vehicle mounted camera. When combined as such, this results in the spacing of the 
The motivation to do so is that, as acknowledged by Ohmura, slowing the vehicle down when approaching an obstacle improves the drivers feeling of safety (Col 11 lines 48-61), which also increases the comfort of the driver. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harumoto el al. (US 20040193347) teaches determining the danger level ahead of the vehicle based upon predictions of the own vehicle and objects around the vehicle. 
“Killer Curves: 7 Vital Tips to Stay Safe While Driving on Curvy Roads” (July 23, 2012) 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./Examiner, Art Unit 3661         

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661